Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4, drawn to a method of detecting a ratio of at least two steroids in a pregnant female.
Group II, claim(s) 6, drawn to a method of detecting a ratio of deoxycorticosterone (DOC) to 16αhydroxyprogeserone (16αOHP) in a pregnant female.
Group III, claim(s) 8-11, 13-15, 17-20 and 23-26, drawn to a method for identifying a pregnant female as being susceptible to spontaneous preterm delivery.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

If Group I is selected, a single species must be elected from each of the groups below:

Species Group A: Drawn to the second steroid. A single species must be elected from one of the steroids of claim 2.
 
Species Group B: Drawn to a biomarker. A single species must be elected from one of the biomarkers of claim 3.
 
 
If Group III is selected, a single species must be elected from each of the groups below:

Species Group A: Drawn to the second steroid. A single species must be elected from one of the steroids of claim 9.
 
Species Group B: Drawn to a biomarker. A single species must be elected from one of the biomarkers of claim 10.

 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1 is generic for Group I, claim 6 is generic for Group II and claim 8 is generic for Group III.

Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of obtaining a sample from a pregnant female, detecting concentrations of steroids and detecting a ratio of the steroids, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kushnir et al. (US 2014/0093900, Pub Date: 04/03/2014).  Kushnir teaches throughout the publication the measurement of concentrations of endogenous steroids in follicular fluid (abstract). More specifically, Kushnir teaches obtaining a sample from a pregnant female (paragraphs 0009-0010 and 0094), detecting concentrations of steroids (paragraph 0009 and see Table 12) and detecting a ratio of the steroids (paragraph 0087 and see Table 12). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA M GIERE/Primary Examiner, Art Unit 1641